Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-18 are pending and are being examined in this application.

Claim Objections
Claim 18 is objected to because of the following informalities:  The 2 recitations of the limitation “and/or” should be replaced with “or.”  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-18 have been renumbered as claims 13-17 respectively (claim 13 was originally missing). Please noted the corrected numbering in the next response, and also amend the referenced claim numbers in renumbered claims 15 and 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachman et al. (US Pub. 20130275880) in view of Sorin et al. (US Pub. 20130151988).

Referring to claim 1, Bachman discloses A client application on a non-transitory computer readable medium and executable on a mobile computing device [par. 56; an application is executed on a mobile device (e.g., a smartphone)], the client application operable to: 
...determine a current location of the mobile computing device [par. 58; a current geographic location of a user is determined]; 
display a geographic map on the mobile computing device [fig. 4C; par. 58; the current geographic location is represented on a map]; 
display a first indicator on the geographic map, the first indicator indicative of the current location of the mobile computing device [fig. 4C; par. 58; the current geographic location is represented on a map]; 
display one or more second indicators on the geographic map, the one or more second indicators indicative of a location associated with one or more video files, the one or more video files associated with a corresponding one or more other users different from the first user [fig. 4C; pars. 52, 58, and 76; content posts (e.g., video content) made by other users of the application are shown on the map]; 
receive, from a server database, the one or more video files [pars. 52 and 54; a web server is used to store and retrieve the content posts (e.g., video content)]; and 
play, on the mobile computing device, the one or more video files [par. 54; the user may view all content associated with each content post (e.g., video content)].

Bachman does not appear to explicitly disclose receive, from a first user of the mobile computing device, log in information.
However, Sorin discloses receive, from a first user of the mobile computing device, log in information [pars. 59 and 60; user information is received from a user of a user device (e.g., a media capture device) for authentication purposes].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sharing of content taught by Bachman so that the user is authenticated as taught by Sorin. The motivation for doing so would have been to facilitate identification of the user and the user’s account [Sorin, pars. 59 and 60].

Referring to claim 2, Bachman discloses The client application of claim 1, wherein the current location of the mobile computing device is determined based upon a longitude and latitude of the mobile computing device [par. 40; note GPS].

Referring to claim 3, Bachman discloses The client application of claim 1, wherein the one or more second indicators comprise: a first second indicator associated with at least a first video file, the first video file associated with a first other user; and a second second indicator associated with at least a second video file, the second video file associated with a second other user [fig. 4C; pars. 52, 58, and 76; each of the content posts made by the other users of the application are shown on the map; note that each content post may be made by a different user].

Referring to claim 4, Sorin discloses The client application of claim 1, wherein the client application is further operable to retrieve a user profile based on the log in [fig. 5, note the user’s account information].

Referring to claim 5, Bachman discloses The client application of claim 1, wherein the one or more video files are created by the corresponding one or more other users [par. 75; the content posts are associated with user-generated content].

Referring to claim 6, Bachman and Sorin disclose The client application of claim 1, wherein the mobile computing device is a selected from the group consisting of: a mobile telephone, a tablet computer, a laptop computer, a navigation system, a digital music player, and an electronic reader [Bachman: par. 36; note tablet computer, personal digital assistant, and smartphone; Sorin: pars. 23 and 24; note desktop computer, laptop, nettop, netbook, tablet personal computer, pocket pc, or any device capable of storing or transferring digital media via a network; also note media capture device (e.g., mobile cellular phone, smartphone, video camera, tablet computer, digital photo camera, MP3 player, or any device that can capture, record, or store digital media)].

Referring to claim 7, Bachman discloses The client application of claim 6, wherein the mobile computing device is a mobile telephone [par. 56; note the mobile device (e.g., smartphone)].

Referring to claim 8, Sorin discloses The client application of claim 1, wherein the current location of the mobile computing device is periodically determined [par. 41; note recording of a stream of geolocations (i.e., tracking the current geolocations of the user)].

Referring to claim 9, Bachman discloses The client application of claim 1, wherein the location associated with the one or more video files comprises one or more related physical locations [par. 58; note the current geographic location].

Referring to claim 10, Sorin discloses The client application of claim 1, wherein the client application is further operable to, receive from the user, an indication to skip playing of one of the one or more video files [pars. 83-85; the user may select (or not select) one or more of the digital media for viewing].

Referring to claim 11, Bachman discloses The client application of claim 1, wherein the client application is further operable to transmit the current location to a server [pars. 52 and 54; the web server is used to generate the map for display, which entails transmitting the current geographical location to the web server].

Referring to claim 12, Bachman discloses The client application of claim 1, wherein the client application is further operable to update the geographic map displayed on the mobile computing device based on a change in a location of the mobile computing device [par. 59; the map is centered on the current geographic location].

Referring to claim 13, Bachman discloses The client application of claim 1, wherein the location associated with the one or more video files is the location at which the one or more video files were created [par. 69; captured content is posted onto the map as a content post (at the capture location)].

Referring to claim 14, Bachman discloses A client application on a non-transitory computer readable medium and executable on a mobile phone [par. 56; an application is executed on a mobile device (e.g., a smartphone)], the client application operable to: 
...determine a current location of the mobile phone [par. 58; a current geographic location of a user is determined]; 
display a geographic map on the mobile phone [fig. 4C; par. 58; the current geographic location is represented on a map]; 
display a first indicator on the geographic map, the first indicator indicative of the current location of the mobile phone [fig. 4C; par. 58; the current geographic location is represented on a map]; 
display a second indicator on the geographic map, the second indicator indicative of a first location associated with a first video file created by a second user [fig. 4C; pars. 52, 58, and 76; content posts (e.g., video content) made by other users of the application are shown on the map; note that each content post may be made by a different user]; 
display a third indicator on the geographic map, the third indicator indicative of a second location associated with a second video file created by a third user [fig. 4C; pars. 52, 58, and 76; note the content posts made by different users]; 
receive, from a server database, the first video file [pars. 52 and 54; a web server is used to store and retrieve the content posts ]; and 
play, on the mobile phone, the first video file [par. 54; the user may view all content associated with each content post].

Bachman does not appear to explicitly disclose receive, from a first user of the mobile computing device, log in information.
However, Sorin discloses receive, from a first user of the mobile computing device, log in information [pars. 59 and 60; user information is received from a user of a user device (e.g., a media capture device) for authentication purposes].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sharing of content taught by Bachman so that the user is authenticated as taught by Sorin. The motivation for doing so would have been to facilitate identification of the user and the user’s account [Sorin, pars. 59 and 60].

Referring to claim 15, Bachman discloses The client application of claim 15, wherein the client application if further operable to: receive, from the server database, the second video file [pars. 52 and 54; the web server is used to store and retrieve the content posts (e.g., video content)]; and play, on the mobile phone, the second video file [par. 54; the user may view all content associated with each content post (e.g., video content)].

Referring to claim 16, Sorin discloses The client application of claim 16, wherein the client application is further operable to receive from the first user, an indication to skip playing of at least one of the first and second video files [pars. 83-85; the user may select (or not select) one or more of the digital media for viewing].

Referring to claim 17, Bachman discloses  The client application of claim 1, wherein the first location associated with the first video file is a location at which the first video file was created or uploaded to the server by the second user, and wherein the second location associated with the second video file is a location at which the first video file was created or uploaded to the server by the second user [par. 69; captured content is posted onto the map as a content post (at the capture location)].


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beletski et al. (US Pub. 20090143977) discloses geo-tagging media at points of interest and sharing with users.

	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157